Exhibit 99.1 Interim Consolidated Financial Statements (Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months and nine months ended August 31, 2009 and 2008 (Unaudited) To the Shareholders of Vasogen Inc. Notice to Reader: Management has prepared the accompanying unaudited financial statements of Vasogen Inc. for the three-month period ended August 31, 2009 and the Audit Committee of the Company has approved them. The Company’s independent auditors have not reviewed these statements. VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) August 31, November 30, (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ $ Tax credits recoverable Prepaid expenses and deposits Property and equipment 12 16 $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Shareholders' equity (note 4): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,623,195 common shares (November 30, 2008 - 22,424,719) Warrants Contributed surplus Deficit ) ) Basis of presentation - going concern (note 1) $ $ See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts)
